DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al., US Pat. 8,614,689 in view of Neumann, US Pat. 4,859,188.
Regarding claim 1, Nishikawa teaches a human-machine interface assembly (see at least figures 1-5), comprising: 
a fascia 2 (flexible transparent touch panel surface); 
a touch film 3 (having resistive films formed thereon) having a first raised contact 7a; 
a printed circuit board 10 (PCB) having a second raised contact 10c (conductive wire); and 
a piercing member 11 passing through the second contact 10c to electrically couple the first contact and the second contact.
Nishikawa teaches the claimed invention except for the piercing member passing the first contact.
Neumann teaches a multilayer wiring board assembly (at least figures 4 and 5), wherein a piercing member 30 passes through three layers 20 through raised contacts 22 (contacts made of copper, silver or gold) to interconnect the boards.  Neumann teaches that the raised contacts 22 extend beyond the surface of the boards to provide proper spacing between the board.
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combine the teachings of Neumann to Nishikawa, since raised contacts on a board allows for interconnecting the boards and allows for proper spacing among the boards of a device.  
Regarding claim 2, Nishikawa teaches the human-machine interface assembly, wherein the piercing member 11 (Nishikawa) mechanically couples the PCB 10 to the fascia 2.
Regarding claim 4, Nishikawa teaches the invention, including the piercing member 11 being soldered to the PCB (col. 5, lines 5-15).  However, Nishikawa does not teach the piercing member being a through-hole or surface-mount component.
Neumann teaches the piercing member 30 being soldered to the PCB 20 (col. 3, lines 14-16) and that the piercing member 20 is used for through-hole mounting (col. 3, lines 55-65) to independently connect the boards and/or allows for stacking of the boards.
It would have been obvious to one skilled in the art before the effective filing of the current invention to have combine the teachings of Neumann with Nishikawa, since the piercing member (rod 30) taught by Neumann allows for through-hole mounting of multiple boards.  
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa in view of Neumann as applied to claim 1 above, and further in view of Sutcliffe, US Pat. 7,086,870.
Regarding claim 5, Nishikawa and Neumann teach the claimed invention except for the piercing member having a single-row header structure. 
Sutcliffe teaches using a single-row header piercing member 80 for the purpose of interconnecting multiple boards (12, 112 and 212) having multiple connection points (contacts; see col. 2, lines 35-42). 
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combine the teachings of Nishikawa and Neumann with Sutcliffe, since the single-row header piercing member taught by Sutcliffe allows for multiple contacts on multiple boards to be connected simultaneously.   
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa in view of Neumann as applied to claim 1 above, and further in view of Ebrom et al., US Pub. 2016/0181028.
Regarding claims 6, Nishikawa and Neumann teach the claimed invention except for the PCB further comprises a light emitting diode (LED), wherein the PCB further comprises a heatstake passing through the PCB, and wherein the LED is configured to emit light into the heatstake, and the heatstake is configured to emit the light through the fascia.
Ebrom teaches an assembly, wherein a light emitting diode 322 (LED; figures 4-5) placed on a PCB 312, and wherein a heatstake 374 passing through PCB 312 emits light through the heatstake to a facia 320 of the device (see paragraphs 0029-0031).
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combine the teachings of Ebrom with Nishikawa and Neumann, since the LED and/or heatstake taught by Ebrom allows for a visual indication of actuation of the interface assembly of Nishikawa and Nuemann.     
Allowable Subject Matter
Claims 3 and 9-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, prior art of record do not teach or suggest an interface assembly, “wherein the piercing member is soldered to the PCB and is inserted into the fascia to form opposing forces between the PCB and the fascia.”
Regarding claim 9, the prior art of record do not teach or suggest the interface assembly, “wherein the touch film comprises a touch cell and the light illuminates an area of the fascia corresponding to the touch cell.”
Claims 10-13 depend on claim 9.
Regarding claim 14, the prior art of record do not teach or suggest the interface assembly, further comprising:
“a backer having an extension member, the extension member formed to press the first contact against the second contact by applying a force to the PCB at substantially the second raised contact.”
Claims 15-20 depend on claim 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Higuchi et al. Archer, Zieman et al. and Chang et al. teach interconnecting multiple boards.  Endo et al. and Miyashita teach a single-row header.  Feigenbaum et al. teaches shaped contacts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833